175 N.W.2d 299 (1970)
185 Neb. 328
RANCH & FARM LINES, INC., a Non Stock Co-op Marketing Assn., Appellant,
v.
Erwin DRESSMAN, Appellee.
No. 37536.
Supreme Court of Nebraska.
March 13, 1970.
Robert E. Paulick, Grand Island, for appellant.
*300 Cronin & Shamberg, John A. Wolf, Grand Island, for appellee.
Heard before WHITE, C. J., and CARTER, SPENCER, BOSLAUGH, SMITH, McCOWN, and NEWTON, JJ.
McCOWN, Justice.
We dismiss this appeal for lack of an appealable order. The district court sustained a special appearance by defendant, an individual resident of Kansas. Objections to personal jurisdiction were directed at the invalidity of issuance, service, and return of summons.
An order sustaining an objection to personal jurisdiction is not final within the meaning of section 25-1902, R.R.S. 1943. See, Erdman v. National Indemnity Co., 178 Neb. 312, 133 N.W.2d 472; Busboom v. Gregory, 179 Neb. 254, 137 N.W.2d 825. This action has not terminated. Plaintiff has the procedural choices pointed out in Busboom v. Gregory, supra.
Plaintiff's appeal from the order sustaining defendant's special appearance should be, and hereby is, dismissed at plaintiff's costs.
Appeal dismissed.